Title: To John Adams from Thomas Wren, 22 June 1787
From: Wren, Thomas
To: Adams, John


          
            Honble. sir,
            Portsmouth June 22. 1787.
          
          At the request of Sir John Carter, I take the liberty to inform your Excellency, that Robt. Muir, detained in our goal, having lived upon his own money till about a week ago, is now according to the custom of the goal allowed 3d. per day which is paid by the parish. But the parish officers object somewhat to the making this allowance, as this man’s offence, they say, does not principally relate to this country. With your Excellencys leave I will advance, on your acct., the 3d. per day till he is released, which will now shortly take place.— Our Court and Law days come on rather before the middle of the next month.— This man is very close, and hath not made one mite of discovery. He hath indeed lived as frugally as possible on his own money, that, as it should seem, he might be under the less temptation.
          Sir John Carter desires me farther to inform you, sir, that it is a matter of doubt with him, whether or no, it will be advisable to let this man come to his trial, or release him on his own recognisance, and so give him an opportunity of failing it, or running from it. In consequence of which he will ever carry with him that Idea of culpability which may deter him from his late practices.—
          If he is brought to his trial, the first part of the evidence, will, Sir, rest with you; Such as getting some Carolina merchant, or other person of note, to prove the authenticity of the bills which he was proceeding to counterfeit. As he was so early & compleatly interrupted,

after all the evidence which you & we can get, he will very probably be acquitted.
          But the whole of this is submitted to your better judgement; by sir / Your Excellencys most obliged / and obedient / humble Servant
          
            Thomas Wren.
          
        